Title: On James Blanchard, [January 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, January, 1793]

That the spirit of Faction is a common and one of the most fatal diseases of Republics, one which has most frequently wrought their destruction, is a truth witnessed by all history and by all experience. That this spirit would make its way into the American Republic was a thing to have been looked for, as well from the nature of man, as from the experience which has been had in every other case. But that it would so soon have attained the extreme violence at which it has arrived—that at so early a stage of our public affairs, we should have seen a powerful party formed in our councils actuated wholly by the springs of personal rivalship jealousy and animosty—considering men only and not measures resisting constantly whatever is proposed, by others—and proposing nothing themselves for the public interest or advantage—exhibiting a perpetual conflict of principles, true only to the point of personal opposition, maligning today this measure because it contains a particular quality or does not permit a particular thing; and tomorrow quarrelling with that very quality and rejecting that very thing when it is presented to them in another measure—labouring incessantly to obscure the clearest objects and to excite fears doubts and distrusts in the community which they cannot themselves feel—always industriously sowing and fostering discontents, artfully inviting to their standard the discontented of every description—countenancing and using as instruments of the foulest calumny and detraction the most worthless characters among us—and in the desperate game of ambition putting every thing that is dear in Society to the hazard of the die—that we should so soon have been witnesses to such a scene was not within the ordinary course of probality. Yet such is the true picture of our situation—a situation which ought to be viewed by every sober and virtuous citizen as the melancholy prognostic of future convulsion and calamity—a situation nevertheless far from being as extensively understood as it ought to be and which, except with a few, who have better opportunities of observation has not hitherto excited a due degree of alarm or attention. The pernicious designs meditated against the public tranquillity & happiness are cloaked under so thick a veil of hypocrhisy, that the real conspirators against the public weal pass with a large proportion of the community as its best friends and guardians.
Such alas has been the usual good fortune of the same description of men in all countries and at all times! Happy thrice happy will be it for the People of America if they shall finally vindicate their character for discernment, by avoiding the snares which are spread for them by these wiley hypochrites—these crafty and abandonned imposters!
One of the principal engines, which is imployed by the party alluded to, is an unremitting effort to destroy, by every expedient they can devise, no matter how base, the public confidence in those, who are the most powerful obstacles to their machinations.
General and indiscrimate charges, dark and mysterious hints of speculation and corruption in the characters they wished to pull down were for a long time the weapons they have employed to effect their favourite purpose. But grown bolder of late and finding other means necessary to forward the work they have at length adopted the expedient of employing persons as public Accusers—who having no characters to lose, do not scruple to affix their names to the calumniating falshoods which are dictated to them.
A gross and disgustful instance of this exists in the case of James Blanchard; a man absolutely bankrupt both in fortune and fame. This Desperado comes forward the Apostle of purity, the Champion of the injured Soldier, the professor of a holy zeal against speculation and speculators—and to bestow an air of authenticity upon the slanders he wishes to propagate, he gives them the sanction of his name. See publication on the Signature of JB in the NG. Other instruments of the party are at the same time employed, in order to give importance to his communications, to make the panygeric of his independence and virtue. And Mr. Blanchard finds himself the theme of encomiastic addresses.
Who is this virtuous Champion? Let the following narrative answer.

(History of Blanchard & his tricks & falsehoods accompanied with a plan & distinct reference to the proofs?)
Now let the Public judge what regard is due to the ridiculous tales of this worthless man. And what respect to a party which countenances and puts into action such vile and detestable instruments.
Among the characters he has attempted to asperse is found the Secretary of the Treasury. I pass by as unworthy of notice the insinuations he throws out to the prejudice of that Gentleman’s military merit. Let the appeal be here to recorded facts and to the knowlege of the whole army.
I confine myself to those suggestions which endeavour to throw upon him the suspicion of being what is generally understood by the word Speculator. The immaculate Blanchard says
Mr. Hamilton finished his Military service with the seize of York, at which he commanded a corps of Light Infantry composed of detachments from different Regiments; and being attached to no permanent corps of the army the event of that seige which was in fact the termination of military operations in all but S C & Georgia left him without the opportunity of being further useful in the army. He however did not resign but obtained a furlough or leave of absence from the commander in Chief; with the declared intention of rejoining the army if circumstances, contrary to expectation, should call for farther exertions in that line. Mr Hamilton then went to Albany where he had left Mrs. Hamilton in the house of her father, and resumed the study of the law which he had but began at the time of his entrance into the army in the early part of 1776—a pursuit which it will readily be conceived engaged his whole time and attention.
In [July, 1782] the Legislature of New York elected him a Member of Congress, which body he joined at an interesting period of the public affairs and continued with in until [July, 1783] when he left it, returned to Albany and resumed the pursuit of the Law.
In [December, 1783] the City of New York was evacuated. Mr Hamilton removed with his family to that City; and was constantly afterwards, except when diverted from it by temporary public avocations, sedulously engaged in the practice of the Law.
It is well known to all his fellow Citizens (and candid men of all parties will confess it) that Mr. Hamilton scrupulousness forebore being concerned in what is termed speculation (the most familiar objects of which in the state of New York were Public Securities and confiscated property). In fine he came into his present Office, with a character in pecuniary respects, as pure as any man in the UStates. Such was the general opinion & voice of his fellow Citizens?
Is it probable then that since he has been in Office, when under a positive and explicit prohibition of law, he should not only have abandonned all the maxims of his former life—but should disgrace himself by a perjured violation of his Official duties? Is such a suspicion to be entertained upon the surmises of a virulent and persecuting Faction or the insinuations of a man who is proved to be destitute of Truth and honor?
Mr. Blanchard has not indeed directly charged the Secretary of the Treasury with being concerned while in Office in speculation; but he has stated
and has left it to be inferred that there was an interested understanding between Mr. H and Mr Lamed in relation to a plan intended to be brought before Congress.
With sensible men the absurdity of the things refutes the suggestion. It is destitute of all probability that Mr. H should ever have had it in contemplation to propose to Congress to raise the three to 6 ⅌ Cents to six and make the deferred bear a present interest of 6 ⅌ Cent which is the allegation of Mr. Blanchard. Such a plan would have contradicted all the principles Mr. H had laid down in his reports would have called immediately for great additional resources of taxation which he has uniformly manifested his opinion could not be commanded and would have had not the least chance of success with Congress. It is certain that no such plan has ever been hinted to Congress by the Secretary; and considering what manner of man Mr Blanchard is, the natural conclusion must be that the whole tale is an aukward and malicious forgery.
